Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YANG et al. (US 20190215864 with foreign application filed on 05/13/2016).

Regarding claims 1, 6, YANG et al. (US 20190215864) teaches a communication method, comprising: 
receiving, by a terminal device, a first message from a network device (par. 208, 211, The time domain offset is configured by the high-layer RRC, and/or notified by the physical layer DCI signaling to the UE), wherein the first message comprises first offset information indicating a time offset value of a random access response (RAR) monitoring window for monitoring a RAR (par. 208, 210, 211, a time domain offset exists between the additional RAR transmitting time window start point and the existing RAR transmitting or receiving time window; the receiving time window would consider as RAR monitoring a RAR monitoring window);
sending, by the terminal device to a network device, a random access request (par. 134, 199, The function of transmitting preambles during the random access process is to notify the base station (eNodeB) of a random access request);
monitoring, by the terminal device from a start time of the RAR monitoring window, the RAR from the network device (par. 202, 211, 212, The new RAR transmitting time window or time window length in which the UE receives the RAR on the base station is a length of +RA-ResponseWindowSize or L+RA-ResponseWindowSize); wherein the start time of the RAR monitoring window is determined based on a first time interval and the time offset value of the RAR monitoring window (par. 202, 203, 211, 212, a time domain offset exists between the additional RAR transmitting time window start point and the existing RAR transmitting or receiving time window), and wherein the first time interval is a time-domain interval between the random access request and the start time of the RAR monitoring window (fig. 6, par. 202, 203, 211, 212, a time domain offset exists between the PRACH and the start point of additional RAR transmitting time windows), and the time offset value of the RAR monitoring window>0 (par. 202, 203, 211, 212, the time domain offset in the additional RAR transmitting time windows may be 0 or an integer greater than or equal to 0).

Regarding claim 11, YANG et al. (US 20190215864) teaches a communications apparatus, comprising: at least one processor and a memory having instructions, wherein the instructions are executed by the at least one processor to cause the apparatus to:
send to a terminal device a first message comprising first offset information (par. 208, 211, The time domain offset is configured by the high-layer RRC, and/or notified by the physical layer DCI signaling to the UE), wherein the first offset information indicates a time offset value of a random access response (RAR) monitoring window for monitoring a RAR (par. 208, 210, 211, a time domain offset exists between the additional RAR transmitting time window start point and the existing RAR transmitting or receiving time window; the receiving time window would consider as RAR monitoring a RAR monitoring window);
receive from the terminal device, a random access request (par. 134, 199, The function of transmitting preambles during the random access process is to notify the base station (eNodeB) of a random access request);
send to the terminal device, the RAR based on a start time of the RAR monitoring window (par. 202, 211, 212, The new RAR transmitting time window or time window length in which the UE receives the RAR on the base station is a length of +RA-ResponseWindowSize or L+RA-ResponseWindowSize), wherein the start time of the RAR monitoring window is determined based on a first time interval and the time offset value of the RAR monitoring window (par. 202, 203, 211, 212, a time domain offset exists between the additional RAR transmitting time window start point and the existing RAR transmitting or receiving time window), and wherein the first time interval is a time-domain interval between the random access request (fig. 6, par. 202, 203, 211, 212, a time domain offset exists between the PRACH and the start point of additional RAR transmitting time windows) and the start time of the RAR monitoring window, and the time offset value of the RAR monitoring window>0 (par. 202, 203, 211, 212, the time domain offset in the additional RAR transmitting time windows may be 0 or an integer greater than or equal to 0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 8, 9, 10, 13, 14, 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (US 20190215864 with foreign application filed on 05/13/2016) in view of LEE et al. (US 20160353440).

Regarding claims 3, 8, YANG does not teach the method according to claim 1, wherein the first message further comprises third offset information, and the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information (par. 266, 273), and the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “the higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of YANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claims 4, 9, YANG does not teach the method according to claim 1, wherein the first message further comprises fourth offset information, and the fourth offset information indicates a time offset value for sending uplink data.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises fourth offset information (par. 447), and the fourth offset information indicates a time offset value for sending uplink data (par. 447, The downlink offset and uplink offset may be configured by higher-layer signaling).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.


Regarding claims 5, 10, YANG does not teach the method according to claim 4, wherein the first message further comprises third offset information, the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the third offset information and the fourth offset information correspond to a same indicator bit in the first message.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information (par. 266, 273), the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “the higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value), and the third offset information and the fourth offset information correspond to a same indicator bit in the first message (par. 266; par. 273; par. 447, both configured by higher layer signaling).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of YANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claim 13, YANG does not teach the apparatus according to claim 11, wherein the first message further comprises third offset information, and the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information (par. 266, 273), and the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “the higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claim 14, CHEN and JIANG do not explicitly teach the apparatus according to claim 11, wherein the first message further comprises fourth offset information, and the fourth offset information indicates a time offset value for sending uplink data.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises fourth offset information (par. 447), and the fourth offset information indicates a time offset value for sending uplink data (par. 447, The downlink offset and uplink offset may be configured by higher-layer signaling).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claim 15, YANG does not teach the apparatus according to claim 14, wherein the first message further comprises third offset information, the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the third offset information and the fourth offset information correspond to a same indicator bit in the first message.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information (par. 266, 273), the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “he higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value), and the third offset information and the fourth offset information correspond to a same indicator bit in the first message (par. 266; par. 273; par. 447, both configured by higher layer signaling).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claim 16, YANG does not teach the apparatus according to claim 14, wherein the instructions are executed by the at least one processor to further cause the apparatus to: send a third message to the terminal device, wherein the third message comprises third offset information, or the third message comprises fourth offset information, or the third message comprises the third offset information and the fourth offset information, wherein the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the fourth offset information indicates a time offset value for sending uplink data.

But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches send a third message to the terminal device, wherein the third message comprises third offset information, or the third message comprises fourth offset information, or the third message comprises the third offset information and the fourth offset information (par. 266, 273, 447), wherein the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the fourth offset information indicates a time offset value for sending uplink data (par. 266, 273, 447).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of YANG to send feedback and uplink.
The motivation would have been to provide reliable transmission.

Regarding claims 17, 18, YANG does not teach the method according to claim 1, wherein the method further comprises:
receiving, by the terminal device, a second offset information indicating a time offset value for sending an uplink message by the terminal device based on the RAR;
sending, by the terminal device, the uplink message based on the RAR after a second time interval and the time offset value for sending the uplink message; wherein the second time interval is a time-domain interval between the RAR and the uplink message sent by the terminal device based on the RAR.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches receiving, by the terminal device, a second offset information indicating a time offset value for sending an uplink message by the terminal device based on the RAR (par. 220, “the RAR for CE PRACH preamble transmission may contain an index of the random access preamble sequences the network may have detected and/or a timing correction. The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH… The WTRU may transmit in the UL on the scheduled resources, for example if the WTRU may (e.g., successfully) receive an RAR that may be intended for it. The WTRU may adjust the timing according to the timing correction; par. 266, 273);
sending, by the terminal device, the uplink message based on the RAR after a second time interval and the time offset value for sending the uplink message (par. 220, 266, 273, the UL msg3 based on the RAR and the timing correction or offset and after the receiving RAR to the subframe for PUSCH transmission indicating a section time interval); wherein the second time interval is a time-domain interval between the RAR and the uplink message sent by the terminal device based on the RAR (par. 220, 266, 273, after the receiving RAR to the subframe for PUSCH transmission indicating a section time interval).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of YANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claim 19, YANG does not teach the apparatus according to claim 11, wherein the instructions are executed by the at least one processor to cause the apparatus to:
send to the terminal device, a second offset information indicating a time offset value for sending an uplink message by the terminal device based on the RAR;
receive the uplink message based on the RAR and after a second time interval and the time offset value for sending the uplink message; wherein the second time interval is a time-domain interval between the RAR and the uplink message sent by the terminal device based on the RAR.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches send to the terminal device, a second offset information indicating a time offset value for sending an uplink message by the terminal device based on the RAR (par. 220, “the RAR for CE PRACH preamble transmission may contain an index of the random access preamble sequences the network may have detected and/or a timing correction. The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH… The WTRU may transmit in the UL on the scheduled resources, for example if the WTRU may (e.g., successfully) receive an RAR that may be intended for it. The WTRU may adjust the timing according to the timing correction; par. 266, 273);
receive the uplink message based on the RAR and after a second time interval and the time offset value for sending the uplink message (par. 220, 266, 273, the UL msg3 based on the RAR and the timing correction or offset and after the receiving RAR to the subframe for PUSCH transmission indicating a section time interval); wherein the second time interval is a time-domain interval between the RAR and the uplink message sent by the terminal device based on the RAR (par. 220, 266, 273, after the receiving RAR to the subframe for PUSCH transmission indicating a section time interval).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of YANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Claims 2, 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20180035470) and LEE et al. (US 20160353440) as applied to claims 17, 18, 19 above, and further in view of JIANG (US 20200178312 with continuation PCT/CN2017097617 filed on 08/16/2017).

Regarding claims 2, 7, CHEN does not explicitly teach the method according to claim 17, wherein the first offset information and the second offset information correspond to a same indicator bit in the first message.
But, JIANG (US 20200178312) in similar or same field of endeavor teaches wherein the first offset information and the second offset information correspond to a same indicator bit in the first message (par. 8, 30, 46, receiving PRACH from associated downlink beam, wherein the PRACH indicates the PRACH resource, used to indicate the multi-preamble transmission opportunity, for multi-preamble transmission is acquired from the presently associated downlink beam, then preamble transmission is started from any time-frequency resource position in the present multi-preamble transmission opportunity, and monitoring the RAR receiving window is started when transmission of all the preambles is ended).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JIANG in the system of YANG and LEE to receive RAR.
The motivation would have been to reduce the resource consumption.


Regarding claim 12, CHEN does not explicitly teach the apparatus according to claim 19, wherein the first offset information and the second offset information correspond to a same indicator bit in the first message.
But, JIANG (US 20200178312) in similar or same field of endeavor teaches wherein the first offset information and the second offset information correspond to a same indicator bit in the first message (par. 8, 30, 46, receiving PRACH from associated downlink beam, wherein the PRACH indicates the PRACH resource, used to indicate the multi-preamble transmission opportunity, for multi-preamble transmission is acquired from the presently associated downlink beam, then preamble transmission is started from any time-frequency resource position in the present multi-preamble transmission opportunity, and monitoring the RAR receiving window is started when transmission of all the preambles is ended).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JIANG in the system of YANG and LEE to receive RAR.
The motivation would have been to reduce the resource consumption.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/24/2022